Citation Nr: 0805750	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel












INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

No nexus between the veteran's active military duty and his 
currently-shown right foot disorder has been demonstrated.


CONCLUSION OF LAW

Service connection for a right foot disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently-shown right foot 
disorder is the result of a fracture he sustained in service.  
Thus, he feels that service connection for a right foot 
disorder is warranted. 

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

The foregoing notice requirements were satisfied by a May 
2004 letter.  In addition, following the letter, the February 
2006 SOC was issued, which provided the veteran with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no rating or 
effective date will be assigned. 

In addition, the veteran has been accorded a pertinent VA 
examination, and all pertinent evidence identified by the 
veteran has been obtained and associated with the claims 
file.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

Analysis

Service medical records indicate that in December 1970 the 
veteran sustained a contusion of his right foot.  X-rays of 
the foot were negative for fracture.  A January 1972 
separation examination reported normal clinical evaluation of 
the veteran's feet.

Post-service medical records reflect complaints of right foot 
pain beginning in 2003.  In the report of an October 2003 VA 
outpatient clinic examination, the veteran described a sore 
on the bottom of his right foot that would not heal and was 
painful upon walking.  He stated that he "broke [his] foot 
years ago."  At an August 2004 VA examination, the veteran 
reported a painful callus on his right foot.  Examination of 
the veteran's feet revealed a callus on the right foot 
plantar aspect in the middle of the ball of the foot.  
Calluses were also noted on the medial plantar aspect of both 
great toes and on the posterior heels bilaterally.  The 
diagnosis entered was "calluses on both feet."  The 
examiner noted that service medical records showed no 
evidence of right foot fracture,  and expressly opined that 
the callus on the bottom of the veteran's right foot was 
totally unrelated to his contusion or injury of the right 
foot during service.

The Board notes that in the report of a December 2004 VA 
podiatry consultation, 
X-rays indicated a healed 4th metatarsal fracture on the 
right foot.  No opinion was provided as to chronology of the 
healed fracture, and no link was indicated between it and the 
veteran's right foot disorder.

For the veteran to prevail on his claim, the evidence must 
show either continuity of symptomatology since service or a 
medical opinion linking his currently-shown calluses to 
service.  Neither has occurred in this case.  Although the 
Board acknowledges the veteran's contention that the painful 
calluses on his right foot are the result of an in-service 
fracture, service medical records show no evidence of a right 
foot fracture, only a contusion.  Further, according to post-
service medical records, the veteran did not seek treatment 
for right foot pain until 2003, more than thirty years after 
separation from service. This lengthy period without post-
service treatment weighs heavily against the claim.  Maxon 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While post-service 
medical records provide a diagnosis of calluses on the right 
foot, any link between this condition and the veteran's in-
service injury has been specifically rejected.  The Board has 
considered the medical report of an 
X-ray indicating a healed right foot fracture.  However, 
given the lack of medical evidence of right foot pain for 
decades after service, an absence of chronological context 
for the healed fracture, and a specific medical opinion 
rejecting a link between the veteran's currently diagnosed 
calluses and his in-service injury, the greater weight of the 
evidence is against the claim.  

Accordingly, service connection is not warranted, and the 
appeal is denied.  

   
ORDER

Service connection for a right foot disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


